Citation Nr: 0946817	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-12 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome (IVDS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to September 
1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO denied 
service connection for IVDS.  In May 2005, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in January 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006.

In his substantive appeal, the Veteran requested a local 
hearing with a Decision Review Officer.  A March 2006 letter 
informed him that his hearing was scheduled for April 2006.  
However, in correspondence received in April 2006, the 
Veteran cancelled his formal hearing request and indicated 
that he wished to have an informal conference.  An April 2006 
Conference Report indicates this conference was held.

In October 2009, the Veteran's representative submitted 
additional evidence directly to the Board, with a waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Service records show treatment for back pain following a 
lifting injury; however, no chronic back disability was 
diagnosed in service, and there is no credible evidence of 
continuity of symptomatology since separation.

3.  The most persuasive medical opinion evidence on the 
question of whether there exists a medical nexus between the 
Veteran's current IVDS and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for IVDS are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The August 2004 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the June 2004 letter.  

Post rating, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the December 2006 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records, private medical written statements, 
and the reports of July 2004 and October 2005 VA 
examinations, along with November 2005 and June 2006 VA 
addenda.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, his representative, his wife, and his friend, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted.

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 
1 Vet. App. 260, 264 (1991).  VA's duty to assist is not 
always a one-way street, and that if a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  VA is only required to obtain evidence that is 
"adequately identified."  38 U.S.C.A. § 5103A(b), (c).  The 
Board notes that the Veteran has submitted written statements 
from two private treatment providers.  However, he has not 
submitted the treatment records from these providers or 
submitted a signed release, such that the RO could request 
these records, as he was requested to do in the June 2004 
letter.  Therefore, the RO has fulfilled the duty to assist 
in attempting to obtain these records, and that no further 
action in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background 

An April 1980 service record shows that the Veteran denied a 
medical history of recurrent back pain.

A January 1981 service treatment record shows that the 
Veteran complained of pain in his lower back following a 
lifting injury two weeks ago.  Examination revealed moderate 
muscle spasms of the medial and lower back.  There was pain 
upon flexion and palpation.  The assessment was muscle 
strain.

A subsequent January 1981 service treatment record indicates 
that the Veteran continued to have mild muscle spasms of the 
lower medial back.  He was instructed to perform no heavy 
lifting for one week.

A February 1981 service record reveals that the Veteran 
complained of low back pain since a lifting injury one month 
ago.  He had pain on deep palpation and good range of motion 
without pain.  The impression was muscle strain.

A March 1981 service treatment record shows that the Veteran 
complained of right-sided low back pain for approximately two 
months.  Examination revealed no muscle spasms or other 
physical abnormalities.  There was pain upon palpation of the 
right lower back and pain with range of motion.  The 
impression was rule out kidney infection versus muscle spasm.

An April 1981 service record indicates that the Veteran 
complained of low back pain.

A May 1981 service treatment record reflects  that the 
Veteran complained of right-sided low back pain for four 
months.  Examination revealed well-defined lumbosacral 
musculature and mild spasm bilaterally.  The impression was 
chronic muscle strain.

A subsequent May 1981 service record shows the Veteran 
complained of low back pain.  Radiographs showed 
lumbarization of S1 with widened right sacroiliac joint and 
possible spondylolisthesis at L5-S1.  The diagnosis was low 
back strain and lumbarization of S1.

In September 1983, the Veteran was examined for purposes of 
separation from service.  Examination of his spine was then 
normal.  At that time, the Veteran denied a history of 
recurrent back pain, while reporting a medical history 
positive for eye trouble, skin diseases, shortness of breath, 
cramps in his legs, and broken bones.

A June 1984 memorandum from the City of Charleston, South 
Carolina, indicates that A.M, M.D. certified that he 
carefully examined the Veteran and considered him physically 
sound and able to perform the duties of patrolman.

A June 1984 service record indicates that the Veteran signed 
a statement indicating that there had been no significant 
change in his physical condition since his last complete 
physical examination conducted in September 1983.

Likewise, in a July 1984 service record, the Veteran signed a 
statement indicating that there had been no adverse change in 
his physical condition during this period of active duty for 
training (ACDUTRA).

In July 2004, the Veteran underwent VA examination.  The 
Veteran reported that, in 1981, while in service, he was 
lifting weights and heard a pop in his back.  The next day, 
while playing basketball, the Veteran went up for a jump shot 
and woke up the following day in a hospital.  He apparently 
had an acutely ruptured disk.  He was also told he had a 
crooked spine.  No specific procedures were done, and he was 
given medication.  Currently, the Veteran complained of 
constant, midline pain.  The impression was IVDS.  X-ray 
impression was lucency seen through the pars interarticularis 
at L3, which may represent a pars defect.

In an April 2005 written statement, D.F., M.D., indicated 
that he had been the Veteran's family physician for 
approximately twenty years.  The Veteran had a history of 
having injured his low back while in service in 1981.  He had 
a history of being treated for lumbar sprains as early as 
1983, when he was a civilian.  Dr. F noted that he had  
treated the Veteran in 1992 for a lumbosacral sprain and 
sacral ileitis, and that the Veteran had been treated 
intermittently since then for what was felt to be muscular 
lumbar sprains as well as mechanical back strains.  No 
diagnostic testing had been done but it was Dr. F's 
impression that the Veteran had suffered with chronic 
intermittent lumbar strains dating to the 1980s, which first 
appeared when he was in service.

In a May 2005 written statement, A.R., D.C., indicated that 
he reviewed the Veteran's file, and concluded that the 
Veteran's mechanical instability of L4/L5 and L5/S1 loaded 
the right SI joint and right hip irritating the joint and 
causing compensatory spasm.  This caused further closure on 
the nerve root leading to irritation as the patient loaded 
his spine through the day.  A.R. indicated that the Veteran 
had a history of having injured his lower back while in 
service in the early 1980s.  A.R. further noted that the 
Veteran's treatment history following that injury revealed 
more than ten years of care in this office.  This included 
lower back care due to exacerbations of the mechanical 
instability of the spine and related musculature.

In October 2005, the Veteran underwent VA examination.  The 
examiner noted that the Veteran's claims file was reviewed.  
The Veteran reported a history of low back pain and stated 
that he initially injured his back sometime in the 1980s.  He 
was lifting weights and heard a pop in his back.  He denied 
any pain at that time.  The next day, while playing 
basketball, the Veteran had a syncopal episode and awoke to 
find himself in the hospital.  He was in pain.  He was given 
medication and placed on bed rest for three weeks.  The 
Veteran reported chronic thoracic midline pain since then.  
He was told at that time that he had a slipped disc, crooked 
spine and inflammation.  The Veteran had been a police 
officer for twenty years and admitted to being in four or 
five motor vehicle accidents but denied any worsening of his 
back pain after these accidents.  The diagnosis was IVDS, and 
the examiner indicated that it was more likely than not that 
the Veteran had IVDS while in service.  An addendum indicated 
that x-rays showed no fracture, dislocation, or significant 
degenerative changes in the thoracic or lumbar spines.

In a November 2005 addendum,  the same VA examiner who had 
examined the Veteran in October 2005 indicated that he had 
reviewed the Veteran's claims file extensively.  It appeared 
the Veteran injured his back in service in January 1981.  A 
note indicated a muscle strain.  He returned to the clinic in 
March 1981, saying that his back had not improved.  He was 
again diagnosed with a muscle strain.  Later in March 1983, 
he was diagnosed with muscle spasm.  In May 1981, he was 
diagnosed with chronic muscle strain.  The Veteran was sent 
to the orthopedic clinic at that time.  An x-ray showed 
lumbarization of S1 with widened right sacroiliac joint 
spondylolisthesis at L5-S1.  He was given some unknown pain 
medication during this visit.  In September 1983, the Veteran 
reported no spine or back pain.

The examiner opined that the Veteran had lumbosacral back 
strain while in service, and that it was less likely than not 
that he had IVDS while in service.  In this regard, the 
examiner noted the Veteran's statement during the examination 
that he was given bed rest for three weeks.  The examiner 
could find no evidence of this in the records.  He could also 
find no evidence of a slipped disc, crooked spine, or 
inflammation.  The examiner also commented that it appeared 
that the Veteran's back pain resolved by 1983.

In a May 2006 written statement, A.R. indicated that the 
Veteran had been his patient since the 1980s, and that he had 
treated the Veteran for nearly eighteen years.  A.R. asserted 
that recently obtained FONAR imaging of the lumbar spine 
supported continuity of the Veteran's injury and the 
resultant degeneration that would be correct for the time 
frame of his military injury.  He had treated the Veteran for 
other injuries and, therefore, had forensic comparatives for 
the rate of degeneration to establish a time line.  
Mechanical spinal imbalance resulted from the original 
injury.  A.R. indicated that it was clear that, based upon 
this imaging, a careful review of the Veteran's records, 
observed degeneration, and clinical experienced, that the 
injury originated during the Veteran's time in service.

In a June 2006 addendum, a VA examiner stated that the claims 
file was reviewed, including the two previous VA opinions.  
A.R.'s recent written statement was also noted.  The 
photograph appeared to show loss of height and likely 
degeneration of one of the lumbar discs.  The examiner opined 
that the Veteran had recently-acquired degenerative disc 
disease of the lumbar spine.  While A.R.'s letter stated that 
the Veteran was a patient since the 1980s, there was no 
listing of symptomatology or diagnosis that was treated in 
the 1980s.  The wording of the letter implied that the injury 
was present during the 1980s but did not present a logical 
argument to support that assumption.  Therefore, the examiner 
opined that the new medical information merely supported the 
current presence of degenerative disc disease but did not 
establish any connection between the current condition and 
prior military service, which ended in 1983, more than 22 
years ago; and, that it was less than 50 percent likely that 
the Veteran's current condition was caused by the apparent 
muscle strain he experienced in service in 1981.

In an August 2006 written statement, A.R. indicated that he 
did not review the Veteran's medical records from service 
discharge.  He stated that the July 2006 VA addendum 
indicated the Veteran was completely cured from the spinal 
injuries with no residuals.   He further stated that people 
were often asymptomatic for years following an injury.  It 
was likely that the Veteran has continued pain and often got 
treated for acute or debilitating pain. A.R. noted that the 
diagnosis of IVDS was consistent with the presentation and 
supported the time frame and originating event.  Dr. F's 
records indicate chronic intermittent lumbar strains.  These 
did not occur spontaneously.  The recurrent episodes are 
consistent with the mechanism of the Veteran's mechanical 
instability of the original incident.  A.R. noted that he 
continued to see evidence of degeneration consistent with an 
earlier injury.  He stated that the MRI supported the 
Veteran's timeline of events and opined that it was more 
likely that the Veteran made light of his condition.

In an October 2006 written statement, the Veteran indicated 
that he was treated by A.R. for eighteen years and by Dr. F 
for fourteen years.  Both doctors documented their medical 
relationship and confirmed his statements to them of the 
injury he sustained in service.  The Veteran also stated 
that, prior to receiving treatment from A.R. and Dr. F, he 
was employed by the Charleston City Police Department 
beginning in June 1984 and was treated by the department's 
physician for back pain.  This physician is now deceased, and 
the Veteran was unable to obtain his records.  The Veteran 
then indicated that, upon separating from service, he did not 
understand the importance of reading the fine print.  Once he 
decided to leave service, getting out was his only interest.  
He was certain that he did not specifically write any 
statement denying his back injury during his departure.

In a September 2009 written statement, a friend of the 
Veteran indicated that they underwent police training 
together in 1984.  The Veteran informed him that he injured 
his back during service.  Over the years, the Veteran took 
time off work because of back problems.

In an October 2009 written statement, the Veteran's wife 
indicated that she remembered the Veteran having injured his 
back during service and having been transferred to a separate 
medical facility for evaluation.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim on appeal in light of the above, the 
Board finds that the claim for service connection for IVDS 
must be denied.

The evidence demonstrates that the Veteran injured his back 
in service.  Several treatment entries, dated over a period 
of five months, show that the Veteran complained of back pain 
following a lifting injury.  He was variously diagnosed with 
muscle strain, muscle spasm, chronic muscle strain, low back 
strain, and lumbarization.  However, this condition appears 
to have resolved.  Between May 1981 and separation in 
September 1983, there were no entries in the service records 
showing complaints or treatment for back pain.  Furthermore, 
the Veteran's spine examination at separation was normal, and 
the Veteran denied a history of recurrent back pain in a 
signed, sworn document completed at that time.

Furthermore, a June 1984 document indicates the Veteran was 
found to be physically sound for service as a patrolman.  
This document was signed by a physician.  In addition, the 
Veteran signed a service document in June 1984 that stated 
that his physical condition had remained the same since his 
separation in September 1983.  He further signed a statement 
in July 1984, indicating that he had incurred no injuries 
during a period of ACDUTRA.

The Veteran has recently asserted that he has had back pain 
since his injury during service.  The April 2005 written 
statement from Dr. F appears to show the Veteran reported 
that he was treated for lumbar sprains in 1983 and 
intermittently since that time.  He reported during his 
October 2005 VA examination that he had back pain since his 
injury.  In an October 2006 written statement, the Veteran 
indicated that, in September 1983, he was focused on leaving 
service.  He stated that he was certain he did not deny back 
pain at that time.

The Board notes that the Veteran is certainly competent to 
provide information capable of lay observation, including 
current symptomatology and the history of his symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, 
given the evidence of record, the Board finds the Veteran's 
assertions of continuity of back pain symptomatology since 
service are not credible.  The evidence shows the Veteran was 
treated for back pain for five months during service.  
However, after that time, he served for more than two more 
years, and there is no evidence in the service records of 
treatment during that time.  Furthermore, the Veteran's spine 
was normal upon separation, and he denied a history of 
recurrent back pain at that time.  While the Veteran has 
later stated that he was anxious to leave service, the Report 
of Medical History shows the Veteran reported a medical 
history of several other disorders that he had previously 
denied upon entry, including eye trouble, skin diseases, 
shortness of breath, cramps in his legs, and broken bones.  
Therefore, the Veteran's explanation that he did not report 
his back disorder because he was focused on leaving service 
is not persuasive.

Given this documentation, the Board finds that the more 
credible, and, hence, more persuasive evidence indicates that 
the Veteran's back injury during service resolved, and that 
there was no continuity of symptomatology.  The 
contemporaneous evidence, consisting of the service records, 
is more credible than written statements provided by the 
Veteran more than twenty years after separation from service.  
Dr. F and A.R. have both reported that they have treated the 
Veteran for years for his back pain.  However, per the 
Veteran's own October 2006 written statement, he had been 
treated by A.R. since 1988 and Dr. F since 1992.  Since the 
Veteran separated from service in 1983, this treatment does 
not support his contention that he had continuity of 
symptomatology, and any statement by A.R. or Dr. F as to 
continuity of symptomatology are mere reiterations of the 
Veteran's reported history as is the statement by his friend, 
which, by its own terms, is based on what the Veteran told 
him).

The Board notes that the treatment records from both Dr. F 
and A.R. might have been helpful in establishing the history 
of the Veteran's back pain symptomatology.  However, as 
indicated above, the Veteran did not provide these records or 
submit a release such that the RO could request them, as he 
was asked to do in a June 2004 letter.  Instead, the Veteran 
submitted written statements from these treatment providers.  
The Board may only assess the Veteran's claim based upon the 
evidence contained in the claims file, and this evidence does 
not establish continuity of symptomatology.

The Board further points out that one of the many diagnoses 
assigned to the Veteran's spine disorder in service was 
chronic muscle strain.  However, the Board again points out 
that it appears the Veteran's back strain was acute and 
resolved during his last two years in service.  Furthermore, 
the diagnosis now assigned to the Veteran's back disorder is 
IVDS.  While, in an April 2005 written statement, Dr. F 
indicated that he believed the Veteran to have chronic 
strains of his back, he also stated that no diagnostic 
testing had been done.  All other evidence of record, 
including evidence showing diagnostic testing, indicated the 
Veteran had IVDS.  Therefore, the Board concludes that the 
evidence preponderates against a finding that the Veteran 
developed chronic muscle strain in service that continues 
currently.

With regard to whether the Veteran's documented injury in 
service is related to his current IVDS, there are several 
opinions of record.  In various statements, A.R. and Dr. F 
have opined that the Veteran's current back disorder is 
related to his injury in service.  However, the evidence 
indicates that neither one of the Veteran's private treatment 
providers reviewed the claims file, including the service 
treatment records.  A.R. specifically stated in August 2006 
that he had not reviewed the Veteran's claims file or service 
records.  Dr. F did not make a specific finding but never 
alluded to having reviewed the Veteran's service records.

The  Board also finds that the Veteran's description of his 
injury in service, which was relayed to A.R. and Dr. F, is 
not credible.  The Veteran indicates he first injured his 
back while lifting weights.  This is confirmed by the service 
records.  However, he then indicates that the next day, he 
was playing basketball, had a syncopal episode, and woke up 
in the hospital.  He also stated that he was transported out 
of state for evaluation of his back and was placed on bed 
rest for three weeks.  These contentions are not supported by 
the service records.  The only restriction noted in the 
service records was an instruction in January 1981 that the 
Veteran not perform any heavy lifting for one week.  There is 
no contemporaneous evidence that the Veteran was instructed 
to remain on bed rest for three weeks or that he incurred a 
syncopal episode.  As such, the Board finds that the 
Veteran's description of his back injury in service, as it 
relates to the syncopal episode and bed rest, are not 
credible.  The Veteran further stated that he was diagnosed 
with a ruptured disc, a crooked spine, and inflammation.  The 
service treatment records show numerous diagnosis attached to 
the Veteran's spine disorder.  However, he was never shown to 
have a ruptured disc, crooked spine, or inflammation.  As the 
contemporaneous evidence contradicts the Veteran's 
statements, the Board finds that his contentions as to his 
diagnoses in service are not credible.

Since A.R. and Dr. F have never reviewed the Veteran's 
service records and, based on the Veteran's statement, did 
not begin treating him until at least five years after 
service and seven years after the in-service injury, their 
opinions are, by necessity, based upon the Veteran's stated 
history about his back injury in service and the diagnoses he 
was given at that time.  Since both private opinions are 
based upon the Veteran's stated history, which the Board 
finds to be not credible, the Board finds that these opinions 
are entitled to little, if any probative value.  

The Board points out that VA is not free to ignore a medical 
opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or 
to reject a medical opinion based on its own medical judgment 
(see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)), even if the opinion is 
based on lay assertions.  Relying on the assertions of the 
Veteran, a layperson, does not render the opinion not 
credible unless the Board finds that the lay statements are 
not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Here, as stated above, the Board has 
found that the Veteran's assertions as to the in-service 
injury are not credible with regard to his statements that he 
experienced a syncopal episode, was prescribed bed rest for 
three weeks, and was diagnosed with a ruptured disc, a 
crooked spine, and inflammation.  As such, the medical 
opinions, regarding continuity or etiology, which are based 
upon this history are not considered persuasive.  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993),  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993), and Black v. Brown, 5 
Vet. App. 177, 180 (1993) (as a medical opinion can be no 
better than the facts alleged by a veteran, an opinion based 
on an inaccurate factual premise has no probative value).  

In addition to the private opinion evidence discussed above, 
the record also includes reports of two VA examinations, 
conducted in July 2004 and October 2005, and addenda to the 
second report, dated in November 2005 and June 2006.  T

In the July 2004 VA examination report, no etiology opinion 
was given; therefore, this report has no probative value on 
the medical nexus question.  However, etiology opinions are 
provided in the remaining reports.

In his initial report, the October 2005 VA examiner includes 
what apparently was a rote recitation that the Veteran's 
claims file was reviewed.  However, the history of the back 
injury that he noted in the report clearly was obtained from 
the Veteran, inasmuch as this history contradicts the 
documentation of the Veteran's injury in the service 
treatment records.  While a reliance on the Veteran's 
reported history does not automatically diminish the 
probative value of the opinion, here, as noted above, the 
Board has already determined that the Veteran's description 
of this injury-particularly as it pertains to a syncopal 
episode and bed res-is not credible.  This is the 
information the Veteran provided to the examiner in October 
2005.  Therefore, while the VA examiner that it was more 
likely than not that the Veteran had IVDS during service, the 
Board finds that this opinion is not persuasive.

The Board emphasizes, moreover,  that after actually 
reviewing the documents in the Veteran's claims file, the 
October 2005 examiner ultimately reached a contrary 
conclusion.  In the November 2005 addendum, the examiner 
indicated that he had reviewed the claims file extensively, 
and specifically described the entries in the Veteran's 
service treatment records pertaining to his back injury.  
Given that this time, the examiner reviewed and considered 
the actual documented (and, here, credible)  history of the 
Veteran's back problems in opining that the Veteran did not 
have IVDS while in service and that his in-service back 
disorder had resolved by separation, the Board finds that 
this opinion is more probative than the others.  The points 
out that that, subsequently, another VA physician reviewed 
the claims file and provided an opinion in June 2006 that the 
Veteran's IVDS was not related to or caused by the muscle 
strain in service.  This opinion lends credibility to, and is 
consistent with, the opinion reached by the October 2005 
examiner in the November 2005 addendum.  The Board emphasizes 
that a documented review of the claims file was conducted in 
each case, and that both opinions essentially indicate that 
the Veteran's currently diagnosed IVDS did not begin in 
service and is not related to in service injury.

As such, the Board finds that the most persuasive medical 
opinion evidence of the question of medical etiology of back 
disability weighs against the claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

Finally, the Board notes that, as for any direct assertions 
by the Veteran and his representative that there exists a 
medical nexus between current IVDS and service, the Board 
finds that such evidence does not provide persuasive support 
for the claim.  The question of medical etiology upon which 
this claim turns is a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-138 (1994).  As neither the Veteran nor his 
representative is shown to have appropriate medical training 
and expertise, neither can competently render a probative 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As the lay 
assertions in this regard have no probative value, the 
Veteran can neither support his claim, nor controvert the 
persuasive medical opinion evidence in this case on the basis 
of lay assertions, alone..  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for IVDS must be denied.  In 
reaching this conclusion,  the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for IVDS is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


